OPINION OF THE COURT
Per Curiam
Respondent was admitted to practice by the Appellate Division, Fourth Department, on July 15, 1969 and, at all times mentioned herein, maintained an office for the practice of law in Utica, New York. The uncontroverted allegations of the petition show that respondent on April 3, 1980 deposited in his escrow account the sum of $2,666.69, being funds belonging to his client in a divorce proceeding. Thereafter, respondent made several withdrawals for his personal use and benefit, reducing the balance of the account on May 22, 1980 to $45.65. On May 3, 1982, the account was closed out and, as of that date, no funds had been transferred to the client.
Respondent is guilty of violating 22 NYCRR 1022.5 (a), (b) of this Department’s rules relating to attorneys (commingling and converting a client’s funds and withdrawing moneys for his own use) and Code of Professional Responsibility, DR 9-102 (A), (B) (see, Matter of Richards, 106 AD2d 156; Matter of La Bue, 98 AD2d 84; Matter of LaCava, 53 AD2d 204).
*73After considering the mitigating circumstances, including respondent’s payment in full of the moneys and his otherwise clear record, we conclude that he should be suspended from the practice of law for a period of one year and until further order of this court.
Dillon, P. J., Callahan, Doerr, Denman and Boomer, JJ., concur.
Order of suspension entered.